UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7286


DENNIS EUGENE ROSS,

                Petitioner - Appellant,

          v.

MARY M. MITCHELL, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:10-cv-01891-GRA)


Submitted:   March 29, 2012                 Decided:   April 2, 2012


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam.


Dennis Eugene Ross, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Dennis Eugene Ross, a federal prisoner, appeals the

district court’s order denying his Fed. R. Civ. P. 60(b) motion

for relief from the district court’s order dismissing his 28

U.S.C.A. § 2241 (West 2006 & Supp. 2011) petition.                 We have

reviewed the record and find no reversible error.            Accordingly,

we affirm for the reasons stated by the district court.                  See

Ross v. Mitchell, No. 6:10-cv-01891-GRA (D.S.C. Aug. 2, 2011).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    2